Citation Nr: 0815350	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-35 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for rheumatic heart 
disease. 

2.  Entitlement to a increased (compensable) rating for 
service-connected rheumatoid arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Navy 
from January 1945 to August 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

Procedural history

In a September 1946 decision, the RO in Minneapolis, 
Minnesota granted service connection for residuals of 
rheumatic fever.  A 10 percent disability rating was 
assigned.  In November 1951, the Detroit, Michigan reduced 
the assigned disability rating to noncompensable (zero 
percent) disabling.  The same decision also reclassified the 
veteran's disability as rheumatoid arthritis.   

In January 2000 the RO in Chicago denied the veteran's claim 
of entitlement to service connection for rheumatic heart 
disease.  The veteran did not appeal.  

In February 2004 the veteran requested that the RO reopen his 
claim of entitlement to service connection for rheumatic 
heart disease; he also filed a claim seeking an increased 
rating for his service-connected rheumatoid arthritis.  In 
the above-mentioned September 2004 rating decision, the RO 
determined that new and material evidence had not been 
submitted that would reopen his previously denied claim for 
rheumatic heart disease; the RO continued the noncompensable 
disability rating assigned to his rheumatoid arthritis.  The 
veteran timely filed an appeal.

In April 2008, the veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.  The veteran subsequently submitted evidence directly 
to the Board in April 2008, accompanied by a written waiver 
of consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2007).

During the hearing, the undersigned VLJ granted the veteran's 
motion to advance this appeal on its docket due to his 
advancing age. See 38 C.F.R. § 20.900(c) (2006).

The issue of the veteran's entitlement to an increased rating 
for rheumatoid arthritis is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a January 2000 decision, the RO denied the veteran's 
claim of entitlement to service connection for rheumatic 
heart disease.

2.  The evidence associated with the claims folder subsequent 
to the RO's January 2000 decision is cumulative and redundant 
of the evidence of record at the time of the last prior final 
denial, and does not raise a reasonable possibility of 
substantiating the veteran's claim of entitlement to service 
connection for rheumatic heart disease.


CONCLUSIONS OF LAW

1.  The January 2000 decision which denied the veteran's 
claim of entitlement to service connection for rheumatic 
heart disease is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2007).

2.  Since the January 2000 RO decision, new and material 
evidence has not been received to reopen the veteran's 
previously denied claim of entitlement to service connection 
for rheumatic heart disease.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for rheumatic heart 
disease. 

The veteran seeks entitlement to service connection for a 
rheumatic heart disease.  Implicit in his presentation is the 
contention that he has submitted new and material evidence 
which is sufficient to reopen his claim, which was denied by 
the RO in an January 2000 decision.  As is discussed 
elsewhere in this decision, the issue of entitlement to an 
increased rating for rheumatoid arthritis is being remanded 
for further development.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (the 
Court) specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  The Board observes that the veteran 
was informed of the relevant law and regulations pertaining 
to his claims in a letter from the RO dated March 24, 2004, 
which specifically detailed the evidentiary requirements for 
new and material evidence to reopen a previously-denied 
service connection claim, along with the evidentiary 
requirements for service connection.

The March 2004 VCAA letter informed the veteran that his 
previous claim of entitlement to service connection for 
rheumatic heart disease was denied and that this decision was 
final.  He was informed that in order for VA to reconsider 
this issue, he must submit "new and material evidence."  
Specifically, he was advised that new evidence consists of 
evidence "that has not previously been considered.  Evidence 
that is merely cumulative and tends to reinforce a previously 
well-established point is not considered new."  Material 
evidence was explained as evidence that is "relevant to the 
issue of service connection."  The Board notes that this 
language complies with the holding of the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

The Board notes that the language used in the March 2004 
letter substantially follows the regulatory language of 38 
C.F.R. § 3.156.  The Board further notes that the veteran was 
provided with specific notice as to why his claim was denied 
and what evidence would be material to his claim in the last 
final denial of record. To wit, the RO informed the veteran: 
"You were previously denied service-connected compensation 
for Rheumatic heart disease and were notified of the decision 
by letter dated February 7, 2000.  In order for us to 
reconsider this issue, you must submit new and material 
evidence to show that the condition was incurred in or 
aggravated by your active military service."  The RO also 
requested that the veteran send or identify "medical reports 
showing findings, diagnosis, and treatment for . . . 
rheumatoid heart disease."  As such, the veteran was advised 
of the bases for the previous denial and what evidence would 
be necessary to reopen the claim. See Kent supra. 

Crucially, the RO informed the veteran in March 2004 that VA 
would assist him with obtaining "relevant records held by 
any Federal agency.  This may include medical records from 
the military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  With respect to private treatment records, 
the letter informed the veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local governments, 
private doctors and hospitals, or current or former 
employers." 

The March 2004 letter further emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original letter.] 

The Board notes that the March 2004 letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know."  Furthermore, a March 20, 2006 letter 
requested: "If you have any information or evidence that you 
have not previously told us about or given to us . . . please 
tell us or give us that evidence now."  This complies with 
the "give us everything you've got" provision contained in 
38 C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced March 2006 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

However, the VCAA appears to have left intact the requirement 
that an appellant must first present new and material 
evidence in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108. See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002).

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim. As 
noted in the Introduction, the veteran and his representative 
appeared before the undersigned VLJ and presented personal 
testimony in support of his claim by means of video 
teleconferencing equipment in April 2008.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

A disability may be service connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including cardiovascular 
disease, when such are manifested to a compensable degree 
within the initial post-service year.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156 (2007)].  This change in the 
law pertains only to claims filed on or after August 29, 
2001.  Because the veteran's claim to reopen was initiated in 
February 2004, the claim will be adjudicated by applying the 
revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

Factual background

The "old" evidence

At the time of the January 2000 RO decision, the evidence of 
record included the veteran's service medical records.  Those 
records indicate, in pertinent part, that the veteran was 
diagnosed with rheumatic fever in March 1945.  In-service 
treatment records indicate that the veteran's rheumatic fever 
did not result in any heart complications, any murmurs or any 
"residual cardiac damage." 

A VA special cardiac examination in October 1951 identified 
no cardiovascular disease.

As was noted in the Introduction, a September 1946 VA rating 
decision service connection for residuals of rheumatic fever.  
A November 1951 rating decision classified the veteran's 
service-connected disability more narrowly as rheumatoid 
arthritis. 

In June 1999, the veteran filed a claim of entitlement to 
service connection for rheumatic heart disease.  An October 
1999 VA examination report indicated that the veteran had 
"post coronary artery bypass grafting for arthrosclerotic 
heart disease" but was currently asymptomatic in regard to 
his heart.  The VA examiner found "no clinical evidence for 
rheumatic heart disease . . . and no limiting cardiac 
symptomatology."  

The January 2000 decision

The January 2000 RO decision denied service connection for 
rheumatic heart disease based on the lack of medical evidence 
establishing rheumatic heart disease and a lack of evidence 
establishing a medical nexus to service [Hickson elements (1) 
and (3)].  The RO noted that he had rheumatic fever in 
service, but further indicated that the service medical 
records showed no cardiac involvement was identified at that 
time [element (2)].

The veteran was informed of that decision and of his appeal 
rights in a February 7, 2000 letter from the RO.  He did not 
initiate an appeal.  

Additional evidence received since the January 2000 decision 
will be referred to below.

Analysis

The unappealed January 2000 RO rating decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 
(2007).  As explained above, the veteran's claim for service 
connection for rheumatic heart disease may only be reopened 
if he submits new and material evidence.  See 38 U.S.C.A. § 
5108; see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Therefore, the Board's inquiry will be directed 
to the question of whether any additionally received (i.e., 
after January 2000) evidence raises a reasonable possibility 
of substantiating the veteran's claim.  

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.  In this case, 
the veteran's claim was denied by the RO in 2000 because 
elements (1) and (3) were lacking, and also arguably element 
(2) [although it was undisputed that the veteran had 
rheumatic fever in service, there was no cardiac involvement 
noted at the time].  In order for the veteran's claim to be 
reopened there must be new and material evidence as to each 
element. See Evans, supra.  

The evidence associated with the veteran's claims file since 
January 2000 includes VA outpatient treatment records, 
private medical treatment records, Internet printouts and a 
medical article submitted by the veteran as well the 
veteran's testimony during the April 2008 hearing. 

The newly added VA outpatient treatment records and private 
medical records document ongoing treatment for the veteran's 
coronary artery disease following his coronary artery bypass 
graft. These records also diagnose the veteran with atrial 
fibrillation and hypertension.  There is, however, still no 
diagnosis of rheumatic heart disease.  

The newly added medical evidence documenting the veteran's 
coronary artery disease and heart surgery are cumulative of 
the evidence of record at the time of the last prior final 
denial, and do not raise a reasonable possibility of 
substantiating the claim as is required by 38 C.F.R. § 
3.156(a) (2007).   It was well known that the veteran had 
heart problems in January 2000; the question was whether 
these were manifestations of rheumatic heart disease.  The 
October 1999 medical opinion clearly sated that they were 
not.  With respect to medical evidence diagnosing the veteran 
with atrial fibrillation and hypertension, while this 
evidence is "new" insofar in that such problems were not 
previously of record, it cannot be considered "material" 
because it does not substantiate a previously unestablished 
fact, namely, that such are manifestations of or otherwise 
suggest the existence of rheumatic heart disease.   

In support of his claim the veteran has submitted an Internet 
article which states that mitral valve stenosis may lead to 
an abnormal heart rhythm and that rheumatic fever is "an 
illness which sometimes follows a streptococcal infection of 
the throat."  
The veteran also submitted a newsletter from the Mayo Clinic 
which discusses heart valve disorders and their treatment.  

Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence. See Wallin v. West, 11 
Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence may include statements contained 
in authoritative writings such as medical and scientific 
articles and research reports and analyses].  However, the 
Court has held that medical evidence is speculative, general 
or inconclusive in nature cannot support a claim. See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Here, the treatise 
evidence which has been submitted by the veteran is general 
in nature and does not specifically relate to the facts and 
circumstances surrounding the veteran's particular case.  The 
Internet article and Mayo Clinic newsletter are of no 
probative value and do not establish any of the missing 
Hickson elements. 

During the April 2008 hearing, the veteran in essence 
contended that he has rheumatic heart disease as a result of 
his rheumatic fever during military service. This is 
essentially reiterative of contentions made in connection 
with his 1999 claim and were considered by the RO in January 
2000.  Such contentions are not new.  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).  Moreover, it is well 
established that lay persons without medical training, such 
as the veteran, are not competent to opine on medical matters 
such as diagnosis and etiology.  In Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that laypersons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection. In Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108."

There is no other evidence which has been added to the record 
subsequent to the January 2000 rating decision which 
indicates or even suggests that the claimed disability, 
rheumatic heart disease, exists.  In addition, there is no 
additional evidence which indicates that the rheumatic heart 
disease existed in service; or that there is a connection 
between the in-service bout of rheumatic fever and any 
current cardiovascular disability.   

In short, the evidence received subsequent to the RO's 
January 2000 denial of the veteran's claim is cumulative and 
redundant of the evidence of record at that time, and it 
therefore does not raise a reasonable possibility of 
substantiating the claim. 
It is therefore not new and material.  See 38 C.F.R. § 
3.156(a) (2007).

Thus, the additionally added medical evidence does not 
establish any previously unsubstantiated element of the 
veteran's claim, namely the existence of rheumatic heart 
disease either currently or during service or any connection 
between the episode of rheumatic fever in service and any 
current cardiovascular disability.  
The claim may not be reopened, and the benefit sought on 
appeal remains denied.


ORDER

New and material evidence has not been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for rheumatic heart disease.  The claim 
is not reopened, and the benefit sought on appeal remains 
denied.


REMAND

2.  Entitlement to a increased rating for service-connected 
rheumatoid arthritis. 

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
issue must be remanded for further procedural development.

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
determined that for an increased compensation claim, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  

Although a March 2003 VCAA letter advised the veteran that an 
increase in disability must be shown for an increased rating, 
the letter did not address the crucial point regarding the 
effect that the worsening of the veteran's disability has had 
on his employment and daily life.  Further, where as here, an 
increase in disability rating requires a certain medical 
findings, such as an objective finding of a set number of 
exacerbations per year, a definite impairment of health, 
weight loss and anemia, notice of that specific criteria 
should be provided.  Notice of this kind was not contained in 
the March 2004 VCAA letter.  See Vazquez-Flores, supra. 

The tenor of the veteran's submissions to VA and the April 
2008 hearing transcript do not reflect that the veteran had 
actual knowledge of what is required for an increased 
disability rating.  Cf. Vazquez-Flores, at 48, citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  A corrective 
notice must be provided.

Accordingly, the case is REMANDED for the following action:

1. VBA should send the veteran a 
corrective VCAA notice. Such notice should 
include an explanation as to the 
information or evidence needed to 
establish entitlement to increased 
disability ratings and effective dates, as 
outlined by the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  At a 
minimum, the veteran should be provided 
notice of Diagnostic Code 5002.  A copy of 
the letter should be sent to the veteran's 
representative.

2.  If it is warranted by the state of the 
record, VBA should then readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


